Not for Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit


No. 03-1456

                         MARC RICHARD ADAMS,

                        Plaintiff, Appellant,

                                     v.

                   COMMISSIONER, NEW HAMPSHIRE
               DEPARTMENT OF CORRECTIONS, ET AL.,

                       Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF NEW HAMPSHIRE

          [Hon. Paul J. Barbadoro, U.S. District Judge]


                                  Before

                    Torruella, Selya and Lipez,
                          Circuit Judges.




     Marc Richard Adams on brief pro se.
     Peter W. Heed, Attorney General and Nancy J. Smith, Senior
Assistant Attorney General, on brief for appellees.



                          November 17, 2003
     Per Curiam.   Pro se inmate Marc Adams appeals the district

court's dismissal of his civil rights complaint for failure to

exhaust   administrative   remedies,   as   required   by   the   Prisoner

Litigation Reform Act ("PLRA"), 42 U.S.C § 1997e(a).              We have

reviewed the record and the parties' submissions and conclude that,

contrary to appellant's contentions, the district court applied the

proper standards of law and correctly concluded that appellant had

failed to exhaust his PLRA remedies.          To the extent appellant

argues that defendants waived or should have been estopped from

asserting the failure-to-exhaust defense, his arguments are legally

and factually unfounded.

     Affirmed.   See Loc. R. 27(c).




                                 -2-